The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Track I Request Granted
This application will undergo prioritized examination. The application will be accorded special status throughout its entire course of prosecution until one of the following occurs:
A.    filing a petition for extension of time to extend the time period for filing a reply;
B.    filing an amendment to amend the application to contain more than four independent claims, more than thirty total claims, or a multiple dependent claim;
C.    filing a request for continued examination;
D.    filing a notice of appeal;
E.    filing a request for suspension of action;
F.    mailing of a notice of allowance;
G.    mailing of a final Office action;
H.    completion of examination as defined in 37 CFR 41.102; or
I.    abandonment of the application.
Status of Claims
Claims 18 – 23 are currently pending and under examination.

Priority
This application, 17/108,649, filed 12/01/2020 is a continuation of 16/534,243, filed 08/07/2019.  16/534,243 is a continuation of 14/369,624, filed 06/27/2014, now abandoned.  14/369,624 is a national stage entry of PCT/EP2012/076773, International Filing Date: 12/21/2012.  PCT/EP2012/076773 claims foreign priority to 11196121.5, filed 12/29/2011.

Information Disclosure Statement
No Information Disclosure Statement has been filed in the instant application.  Applicants are reminded of their duty to disclose all information known to them to be material to patentability as defined in 37 C.F.R. 1.56. 

Claim objections
Claim 18 is objected to because of the following informalities:  The word “tautomer” appears to be misspelled as “tautamer”.  Appropriate correction is required.  

Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 matter which the inventor regards as the invention.
Claim 18 recites the language “glibenclamide or a pharmaceutically acceptable salt, solvate, tautamer [sic] or ester thereof”.  One of ordinary skill in the art knowns that an ester is defined in the chemical art as a functional group formed by the condensation of an alcohol or a phenol with a carboxylic acid.  The structure of glibenclamide (shown below), lacks an alcohol or a phenol; or a carboxylic acid.  Accordingly, it would be unclear what ester compounds of glibenclamide could be formed from a compound, glibenclamide, which lacks any of the required functional groups to form an ester.

    PNG
    media_image1.png
    128
    272
    media_image1.png
    Greyscale

Glibenclamide
Accordingly, the claims are indefinite because the metes and bounds of the genus of ester compounds of glibenclamide cannot be determined.
Applicant may overcome this ground of rejection by cancelling the language drawn to “ester” forms of glibenclamide.

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 18 – 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahy Géhenne et al. in EP 1782815 (published: May 9, 2005) in view of Rasmussen et al. in Brain, 130, 2816 – 2829 (2007).
Mahy Géhenne teaches KATP channel closers (KCCs; reasonably construed as indistinct from a channel blocker), particularly glibenclamide are useful for the therapeutic treatment of CNS damage in a mammal, including a human) because they potentiate the neuroprotector microglial effect (Abstract).  
Mahy Géhenne teaches human and rodent activated microglia strongly express a KATP channel similar to the ones known in cardiac and muscular tissues, neurones and pancreatic beta cells.
Mahy Géhenne teaches the fact that activated microglia express KATP channels, turns KCCs into therapeutic targets to protect the CNS from acute damage.  Mahy Géhenne teaches KCCs, specifically sulfonylurea compounds, have previously been used for the treatment of diabetes type 2, but that KCCs, and in particular glibenclamide, 1) potentiate acute microglial reaction and avoid AMPA-induced brain 
Mahy Géhenne teaches an embodiment wherein the CNS acute damage is caused by a CNS degenerative disease; more particularly when the CNS degenerative disease is amyotrophic lateral sclerosis, multiple sclerosis. encephalopathy and adrenoleukodystrophy (p [0011]).
Mahy Géhenne teaches, in a working example, that glibenclamide potentiates microglial reaction and avoids AMPA induced rat hippocampal excitotoxic damage, in art-recognized model that relies on the acute stereotaxic over­activation of rat glutamate hippocampal receptors, a neurodegenerative process characterized by a neuronal loss with astroglial and microglial reactions (p [0025]).  Mahy Géhenne teaches it is clear from the results of the rat model study that glibenclamide potentiates microglial activation and avoids hippocampal excitotoxic damage. 
Mahy Géhenne teaches the KCC compounds, including glibenclamide, are preferably formulated for oral and parenteral administration (p [0014], instant Claim 23) that the suitable dose range (i.e. an effective dose) for the compounds per day (i.e. once daily; instant Claim 22) is, more preferably, from 0.1 mg/kg to 10 mg/kg (i.e. 100 µg/kg to 10,000 µg/kg; p [0021]).  The range recited in instant Claim 20 (between about 10 µg/kg to about 10,000 µg/kg) substantially overlaps with, and is thus rendered prima facie by the range taught in the prior art of Mahy Géhenne.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
ATP channel closer (KCC) wherein the damage is caused by an autoimmune disease selected from the group consisting of multiple sclerosis and phenylketonuria and wherein the KATP channel closer is glibenclamide (Claim 26; see also Claim 13).
With respect to instant Claim 21, with requires administration after the first clinical symptoms begin, said administration would have been prima facie obvious because Claim 21 depends from a claim that requires treating the disease multiple sclerosis, wherein the term treatment is reasonably construed as requiring administering glibenclamide to a subject that demonstrates observable/measurable symptoms of said disease.  
In summary, Mahy Géhenne teaches a method of treating acute CNS damage in a human suffering from multiple comprising orally administering an effective amount of the KATP channel closer (KCC) compound glibenclamide, at daily doses that overlap with those instantly claimed.   
Mahy Géhenne teaches the basis for the treatment relies on the effect of the KCC compound, specifically glibenclamide, on blocking KATP channels in human and rodent activated microglia.
Mahy Géhenne does not teach a method of treating multiple sclerosis wherein the form of multiple sclerosis is relapsing remitting multiple sclerosis or secondary progressive multiple sclerosis.  
Rasmussen teaches the use of a relapsing–remitting EAE model (i.e. a model of relapsing remitting multiple sclerosis) to investigate neuronal dysfunction of cortical 
Rasmussen teaches microglia become activated in acute EAE and may return to a resting state in the first remission, but with repeated bouts of inflammation they become persistently activated, a finding reminiscent of what has been described in chronic MS (page 2822).  Rasmussen teaches that although the dynamics of microglia during chronic injury are unclear, during chronic EAE there is increased microglia surveillance and interaction with surrounding cells together with persistent activation.  Rasmussen concludes that inhibition of persistent microglia activation may prolong the life span of the mice in models of neurodegeneration (Discussion, page 2828).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of treating multiple sclerosis rendered obvious by Mahy Géhenne, to treat subjects having relapsing remitting multiple sclerosis.  One would have been motivated to do so, with a reasonable and predictable expectation of success because 1) Mahy Géhenne teaches glibenclamide, reacts with activated microglia resulting in the avoidance of AMPA-induced brain excitotoxicity and the promotion of synaptic glutamate removal and anti-inflammatory cytokine secretion, and 2) Rasmussen teaches microglia become activated in acute EAE (i.e. in a relapsing–remitting EAE model) and may return to a resting state in the first remission and that inhibition of persistent microglia activation may prolong the life span of the mice in models of neurodegeneration (MS). 
.

Conclusion
Claims 18 – 23 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DENNIS HEYER/Primary Examiner, Art Unit 1628